Citation Nr: 0200813	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of a head 
injury with blackouts and dizziness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from October 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The claims folder was subsequently 
transferred to the RO in Albuquerque, New Mexico.  


REMAND

On the VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in March 1999, the veteran requested a Travel Board hearing.  
He also requested a Travel Board hearing on a VA Form 9 
submitted in May 1999.  Although the veteran subsequently 
asked for and testified at a personal hearing at the RO in 
June 2000, there is no written communication from the veteran 
withdrawing his Travel Board hearing request.  See 38 C.F.R. 
§ 20.704(e) (2001).    

By letter dated in October 2001, the Board asked the veteran 
to indicate whether he still desired a hearing before a 
member of the Board.  The letter advised him that a failure 
to respond to the inquiry would result in a remand of his 
appeal to arrange for a hearing.  The Board has not received 
any response from the veteran.  Therefore, a remand is 
required.  

The Board acknowledges that the veteran is currently 
incarcerated at a federal correctional facility in Colorado, 
although the claim is still managed through the RO in 
Albuquerque, New Mexico.  The RO should take the necessary 
steps to arrange for the Travel Board hearing to take place 
in the appropriate venue.  

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to 
arrange for a Travel Board hearing for 
the veteran in the appropriate venue.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


